DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 06/30/2022 has been entered and considered. Upon entering claims 1-20 have been amended.
Response to Arguments
3.	Applicant’s arguments filed on 06/30/2022 have been fully considered but are moot in view of the new ground(s) of rejection as further noted. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 17 recites the limitation " the scored portion" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon et al. (US 2016/0365210) in view of Sims (US 2019/0305529).
	Regarding claim 12, Blackmon teaches a contactor device (see figures 1 and 2), comprising: a hermitically sealed housing (figs. 1-2: 100), (see par. [0028], the electrical relay device 100 in an embodiment is sealed); internal components (figs. 1-2: 108, 124) within the hermetically sealed housing (see figures 1 and 2), the internal components configured to change the state of the contactor device between a closed state (see figure 2) and an open state (see figure 1) in response to input, (see par. [0018-0020]; the movable contact 124 is separated from the stationary contacts 108 by a gap 130 that extends along the actuation axis 128. The first position of the actuator assembly 122 may be referred to herein as an open circuit position; and when the actuator assembly 122 is in the second position, the movable contact 124 engages the stationary contacts 108 such that the movable contact 124 is conductively coupled to both stationary contacts 108. There is no gap between the movable contact 124 and the stationary contacts 108. The second position of the actuator assembly 122 may be referred to herein as a closed circuit position), the internal components generating arcing pressure when changing states from closed to open (see par. [0017-0020]; the movable contact 124, when in the closed circuit position, provides a closed circuit path between the two stationary contacts 108. For example, electrical current is allowed to flow from one stationary contact 108 to the other stationary contact 108 across the movable contact 124; and the movable contact 124 disengages the stationary contacts 108, which breaks the circuit and ceases the flow of electrical current); and a pressure relief mechanism in the housing to allow said arcing pressure to escape from the housing without damage to the housing (see par. [0007-0008]; the shell has a pressure relief valve in flow communication with the chamber. The pressure relief valve is configured to open in response to a pressure within the chamber exceeding a threshold set pressure in order to reduce the pressure within the chamber).
However, Blackmon does not explicitly teach the pressure relief mechanism comprising a weakened portion of a bottom of the housing, wherein the bottom of the housing has a first thickness and the weakened portion comprises, at least in part, a portion of the bottom having a second thickness thinner than the first thickness.
Sims teaches the housing includes a pressure relief mechanism incorporated into the housing. The pressure relief mechanism includes a portion of the housing having a first thickness, different from a second thickness of a remaining portion of the housing, the first thickness being less than the second thickness, (see abstract, par. [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sims into the contactor device of Blackmon in order to provide the pressure relief mechanism is configured to rupture at predetermined overpressure conditions.
Regarding claim 17, furthermore Blackmon discloses the contactor device, wherein the scored portion is circular, (see figure 3).
Regarding claim 18, furthermore Blackmon discloses the contactor device, wherein the weakened portion comprises one or more stamps in the housing, (see par. [0030], the pressure relief valve 204 is in “flow communication” with the chamber 174 such that the pressure relief valve 204 is open to the chamber 174 and fluid within the chamber 174 is permitted to access and engage the pressure relief valve 204. The pressure relief valve 204 may be formed integral to the shell 200).
Regarding claim 19, furthermore Blackmon discloses the contactor device, further comprising paths through the internal components to allow internal pressure to pass to the pressure relief mechanism, (see par. [0030], the pressure relief valve 204 is in “flow communication” with the chamber 174 such that the pressure relief valve 204 is open to the chamber 174 and fluid within the chamber 174 is permitted to access and engage the pressure relief valve 204. The pressure relief valve 204 may be formed integral to the shell 200).  
8.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Blackmon et al. (US 2016/0365210) in view of Swartzentruber et al. (US 2008/0084260).
	Regarding claim 20, Blackmon teaches an electrical switching device (see figures 1 and 2), comprising: a hermitically sealed housing (figs. 1-2: 100), (see par. [0028], the electrical relay device 100 in an embodiment is sealed); internal components (figs. 1-2: 108, 124) within the hermetically sealed housing (see figures 1 and 2), the internal components configured to change the state of the electrical switching device from a closed state (see figure 2) to an open state (see figure 1) in response to input (see par. [0018-0020]; the movable contact 124 is separated from the stationary contacts 108 by a gap 130 that extends along the actuation axis 128. The first position of the actuator assembly 122 may be referred to herein as an open circuit position; and when the actuator assembly 122 is in the second position, the movable contact 124 engages the stationary contacts 108 such that the movable contact 124 is conductively coupled to both stationary contacts 108. There is no gap between the movable contact 124 and the stationary contacts 108. The second position of the actuator assembly 122 may be referred to herein as a closed circuit position); contact structures electrically connected to said internal components (108, 124) for connection to external circuitry (see figures 1 and 2 and par. [0007-0008]; the shell has a pressure relief valve in flow communication with the chamber. The pressure relief valve is configured to open in response to a pressure within the chamber exceeding a threshold set pressure in order to reduce the pressure within the chamber).
However, Blackmon does not explicitly teach a hermitically sealed housing comprising a rupture disk hole formed in a floor of the hermetically sealed housing; and a rupture disk sealing the rupture disk hole.
Swartzentruber teaches a hermetically sealed housing 12, the inner can core 56 is arranged with a flange 60 around the edge of its opening. The header braze assembly 44 arranged with a complimentary flange 62, and is sized so both flange 60 and 62 can rest on one another. O-rings 64 are included around each of the contact holes 40, 42 to ensure that a hermetic seal is formed at each of the holes through the header 16. The O-rings 64 are preferably suited to high temperature applications, and are used to make an appropriate seal of the arc chamber 66, (see figures 5 and 6; and par. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Swartzentruber into the electrical switching device of Blackmon in order to provide appropriate hermetic seal.
Allowable Subject Matter
9.	Claims 1-11 allowed.
10.	Claims 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 13 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the portion of the bottom having a second thickness comprises, at least in part, a scored portion of the bottom.”  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836